Citation Nr: 1233554	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  09-06 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for bilateral tinnitus.  

3.  Entitlement to service connection for residuals of a right knee injury.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Bordewyk, Associate Counsel



INTRODUCTION

The Veteran served on active duty for training from July 1963 to January 1964 as well as in July 1965, December 1966, July 1967, and June to July 1968. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 1967 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which, in pertinent part, denied entitlement to service connection for the above claimed disabilities.

In a February 2009 statement in lieu of a VA Form 9, the Veteran stated that he wanted to provide testimony before a Decision Review Officer (DRO) rather than before the Board.  However, the Veteran failed to report for the DRO hearing in August 2009.  Therefore, the hearing request is considered withdrawn.  

The issue of entitlement to service connection for a spine disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty training (ACDUTRA) or injury incurred or aggravated by inactive duty training (INACDUTRA).  
38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002).  Under 38 U.S.C.A. 
§ 101(22) (a) and (c) ACDUTRA means, in pertinent part, full-time duty in the Armed Forces performed by Reserves for training and full-time duty as members of the Army National Guard or Air National Guard of any State.  Id.  

Service personnel records verify periods of ACDUTRA, including "ANACDTURA" or annual tour ACDUTRA, as noted above.  However, the records do not indicate whether the Veteran participated in INACDUTRA.  Furthermore, treatment records from the Veteran's ACDUTRA and INACDUTRA after January 1964 have not been obtained.  As evidence from ACDTURA and INACDUTRA could help substantiate the claim for service connection, all periods of the Veteran's service must be verified and all treatment and personnel records must be obtained and associated with the claims file in accordance with 38 C.F.R. § 3.159 (2011).  

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that indicate that a current disability may be associated with military service include credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

The Veteran contends that he incurred bilateral hearing loss and tinnitus during service as a result of exposure to weapons fire, including 15 inch Howitzers and cannons without hearing protection.  His service treatment records also demonstrate that he was a light truck driver.  The Veteran is competent to report this noise exposure as well as symptoms such as decreased hearing acuity and ringing in the ears and when such symptoms began.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Falzone v. Brown, 8 Vet. App. 398, 405 (1995); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Both the paper claims file and the Virtual VA file have been considered.  The evidence demonstrates that only a September 2008 VA medical center (VAMC) audiology note has been obtained and that note did not include audiogram results or etiology opinions regarding the claimed hearing loss and tinnitus.  A VA audiology examination must be provided to the Veteran to determine whether any current hearing loss and tinnitus was incurred during or as a result of service.  

Service treatment records demonstrate that the Veteran sustained a right knee injury during service.  During a January 1969 examination, a right medial cartilage injury was noted and the report indicated that it was found to have been incurred in the line of duty.  The Veteran reported in a January 1969 report of medical history that he sustained a right knee joint injury during summer camp in July 1968 and that he was told he may have to have surgery.  In the physician's summary, it appears the physician mistakenly noted a left knee injury but6 nevertheless stated that the Veteran was told he had torn cartilage and that he may go to the VA hospital for surgery.  

Post-service VAMC treatment records demonstrated a current diagnosis of right knee degenerative joint disease based on X-ray testing as well as a reported history of right medial meniscus surgery in 1969.  A February 2007 VAMC treatment note indicated that the Veteran reported right knee pain at times because his right leg was shorter due to surgery.  

Based on the forgoing, the Board finds that the Veteran must be provided with a VA examination to determine whether any currently diagnosed right knee disability, including degenerative joint disease, is etiologically related to service, including the in-service right knee cartilage injury sustained in July 1968.  

Accordingly, the case is REMANDED for the following action:

1.  Verify all periods of the Veteran's service, including all periods of ACDUTRA and INACDUTRA in the U. S. Army Reserve.

2.  Obtain service treatment records for all periods of ACDUTRA and INACDUTRA.

3.  Once the above development has been completed, the Veteran should be provided with a VA audiology examination by a qualified examiner to determine whether any current bilateral hearing loss or tinnitus had onset during service.  The examiner should review the claims folder.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that current bilateral hearing loss and/or tinnitus are the result of a disease or injury (such as noise exposure) during ACDUTRA or injury (such as noise exposure) during INACDUTRA.  

The examiner should provide a rationale for each opinion provided that takes into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the Veteran's reports, the examiner should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

If further examination is deemed necessary, this should be arranged.

4.  Once the above development has been completed, the Veteran should be provided with a VA examination by a qualified physician to determine whether any current right knee disability had onset during service or is etiologically related to the right knee cartilage injury sustained in July 1968.  The examiner should review the claims folder.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current right knee disability, including right knee degenerative joint disease, is the result of a disease or injury (such as the right knee cartilage injury) during ACDUTRA or injury during INACDUTRA.  

The examiner should provide a rationale for each opinion provided that takes into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the Veteran's reports, the examiner should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

If further examination is deemed necessary, this should be arranged.

5.  The agency of original jurisdiction should review the examination reports to ensure that they contain the information, opinions, and rationales requested in this remand.
6.  After completion of all requested and necessary development, the RO should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise him that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



